Citation Nr: 0831355	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for costochondritis, 
claimed as chest pain and/or sore rib, lower right side.

2.  Entitlement to an increased evaluation for right elbow 
fracture (dominant) currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for mechanical low 
back pain, currently evaluated as 20 percent disabling, to 
include restoration of a 40 percent evaluation.

4.  Entitlement to an initial compensable evaluation for 
cervical strain with degenerative joint disease.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for right rotator cuff tendonitis (dominant).

6.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).

(The issue of entitlement to service connection for a left 
ankle condition is the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).  A September 1996 rating decision granted service 
connection for cervical strain with degenerative joint 
disease, evaluated as noncompensable.  An August 2000 rating 
decision reduced the evaluation for the veteran's mechanical 
low back pain from 40 percent to 20 percent, effective 
September 1, 2000.  A July 2006 rating decision implemented 
an October 2003 Board decision and granted service connection 
for right shoulder disability, evaluated as 10 percent 
disabling, effective July 1, 1995 (the date of the claim).  
It also assigned a 10 percent evaluation for the veteran's 
right elbow fracture, effective December 13, 2004, (the date 
of the claim), and denied a TDIU.  A July 2007 rating 
decision found that the veteran had failed to submit new and 
material evidence to reopen a claim for service connection 
for costochondritis.  

The issues of entitlement to service connection for 
costochondritis, an increased evaluation for mechanical low 
back pain, an initial compensable evaluation for cervical 
strain with degenerative joint disease, an initial evaluation 
in excess of 10 percent for right rotator cuff tendonitis, 
and entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2003 Board decision denied service connection 
for costochondritis.

2.  Evidence added to the record since the October 2003 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of service connection for 
costochondritis, and raises a reasonable possibility of 
substantiating that claim.

3.  The preponderance of the evidence does not show that the 
veteran's right elbow fracture results in nonunion in the 
lower half of the radius, with false movement, nonunion in 
upper half; limitation of flexion to 90 degrees; limitation 
of extension to 75 degrees; or limitation of flexion to 100 
degrees and extension to 45 degrees.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2003 Board decision 
denying service connection for costochondritis is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for right elbow fracture (dominant) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5212 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

The Board is reopening the new and material evidence claim 
and remanding it for further development.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

Turning to the veteran's increased evaluation claim, the 
veteran was given Dingess notice of what type of information 
and evidence he needed to substantiate his claim for an 
increased rating as this is the premise of the claim.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claim.  Any question as to the 
appropriate effective date to be assigned is moot as the 
claim has been denied. 

In addition, section 5103(a) requires, at a minimum, that VA 
notify the claimant that to substantiate a claim for 
increased-compensation the medical or lay evidence must show 
a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter sent to the appellant in July 2005, 
prior to the initial AOJ decision in this matter, informed 
the appellant of his and VA's respective duties for obtaining 
evidence.  The letter did not inform the appellant of what 
evidence was required to substantiate the claim, as it 
addressed service connection, not an increased evaluation.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the July 2005 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  The veteran has been represented by a private 
attorney during the appeal.  The rating decision on appeal 
increased the veteran's rating to 10 percent, informed him of 
the criteria for a 20 percent evaluation, and explained why 
he did not meet those criteria.  This was followed by a 
January 2007 statement of the case which again provided the 
veteran all pertinent rating criteria and again readjudicated 
the claim.  These factors show that the notice deficiencies 
did not affect the essential fairness of the adjudication, 
rebutting the presumption of prejudice.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment reports.  The veteran submitted private medical 
reports and was afforded a VA medical examination of the 
right elbow in March 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

The Board observes that despite the finality of a prior 
decision a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held 
that when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

An October 2003 Board decision denied service connection for 
costochondritis, claimed as chest pain and/or sore rib.  The 
Board held that the evidence did not include any current 
diagnosis of costochondritis.  This decision became final.  
38 U.S.C.A. § 7104 (West 2002).  Evidence of record at this 
time included service medical records, which contain a 
December 1988 assessment of chest pain, pleuritic, secondary 
to costochondritis.  The report of an April 2002 VA 
examination notes that the examiner found no evidence of 
costochondritis.

Since the October 2003 Board decision became final, the 
veteran has submitted a private December 2007 medical report 
which provides an impression of costochondritis.  This raises 
a reasonable possibility of substantiating the claim and is 
material within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim. To this 
extent only, the benefit sought on appeal is granted.

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5212, for impairment of the radius.  
Nonunion in the lower half, with false movement, nonunion in 
upper half, warrants a 20 percent evaluation on the major 
side.  Id.

In addition, a 20 percent evaluation is warranted when the 
major elbow has limitation of flexion to 90 degrees, 
limitation of extension to 75 degrees, or limitation of 
flexion to 100 degrees and extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5206 - 5208.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
right elbow fracture.  

VA and private outpatient treatment reports dated during the 
appeal period include complaints of elbow pain and tenderness 
but do not address any of the criteria set forth in the 
applicable Diagnostic Codes.  

The report of a March 2006 VA examination provides that the 
veteran stated he could not fully extend his right arm and 
with cold weather it flared up.  Occasionally there was pain 
and sometimes he felt like his right hand was weaker.  It had 
not interfered with his ability to do pastoring, his city 
council job, writing or any functioning.  During winter, it 
flared up about twice a month for one to two days.  During a 
flare-up, it felt as though the bone was moving and he was 
sometimes unable to pick up objects.  He had fatigue during 
pushups and sit-ups.  Driving used to cause flare-ups so he 
switched to a car with an automatic transmission and drove 
mostly with his left hand.  Writing, typing and desk work 
could cause pain but he had not missed any work.  

On physical examination, right elbow flexion was from zero to 
130 degrees.  Forearm supination was from zero to 75 degrees 
and forearm pronation was from zero to 70 degrees.  

The report notes that an X-ray found moderate degenerative 
narrowing of the humerus-ulnar joint space, chondrocalcinosis 
along the flattened capitellum of the humerus, a large un-
united fragment from an old medial humeral epicondyle 
fracture, and no evidence of joint effusion.  The X-ray 
impression was old post-traumatic degenerative changes.  

The pertinent diagnosis was right elbow fracture, history of.  
The veteran had pain with repetitive movement such as typing 
and writing.  There was no fatigue, weakness or lack of 
endurance following repetitive use.  His functional 
impairment was secondary to pain with repetitive use.  At 
this time it had not caused him any missed days from work.  
However, he was currently doing what he called part-time work 
with very flexible hours so whenever it flared up he just 
left.  This impairment had minimal impact on his physical and 
sedentary employment status at this time.  

This examination report is evidence against a 20 percent 
evaluation.  It simply fails to show nonunion in the lower 
half of the radius, with false movement, nonunion in upper 
half (Diagnostic Code 5212), limitation of flexion to 90 
degrees (Diagnostic Code 5206), limitation of extension to 75 
degrees (Diagnostic Code 5207), or limitation of flexion to 
100 degrees and extension to 45 degrees (Diagnostic Code 
5208).  

The Board finds that the effects of pain reasonably shown by 
the record to be due to the veteran's service-connected right 
elbow disability are contemplated in the current 10 percent 
rating assigned to the condition.  The March 2006 VA 
examination found that there was no fatigue, weakness or lack 
of endurance following repetitive use.  Functional impairment 
secondary to pain with repetitive use had minimal impact on 
his physical and sedentary employment status.  The evidence 
simply does not show that pain, due to disability of the 
right elbow, has caused functional loss comparable to the 
criteria required for a 20 percent evaluation.  38 C.F.R. §§ 
4.40, 4.45; DeLuca.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to the claimed increased evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
costochondritis is reopened; to this extent only, the appeal 
is granted.

An evaluation in excess of 10 percent for right elbow 
fracture (dominant) is denied.



REMAND

A preliminary review of the claims file indicates that 
additional development is warranted by the issues of service 
connection for costochondritis, an increased evaluation for 
mechanical low back pain, an initial compensable evaluation 
for cervical strain with degenerative joint disease, an 
initial evaluation in excess of 10 percent for right rotator 
cuff tendonitis, and entitlement to a TDIU.

The veteran's service medical records include a December 1988 
assessment of chest pain, pleuritic, secondary to 
costochondritis.  A private December 2007 medical report 
provides an impression of costochondritis.  In light of the 
veteran's credible testimony of continuity of chest pain 
since service, this evidence warrants a VA examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In June 2008 correspondence, the veteran related that his 
mechanical low back pain, cervical strain and right rotator 
cuff tendonitis had grown more disabling.  He related current 
symptoms that are more severe than those shown by his most 
recent VA examination, conducted in September 2005.  He 
submitted corroborating evidence, including a July 2007 VA 
outpatient treatment report reflecting increased limitation 
of motion of the right shoulder and cervical spine, an April 
2008 private medical report showing that he was given an 
injection for the right shoulder, and a February 2008 VA 
outpatient treatment report showing that a TENS unit and form 
back brace were ordered.  The Court has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The veteran's claim for a TDIU is inextricably intertwined 
with the other issues being remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
costochondritis found to be present.  The 
claims file must be made available and 
reviewed by the examiner.  The examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any current 
costochondritis is causally related to 
service.  A complete rationale for all 
opinions expressed must be set forth in a 
legible report.  

2.  After associating any outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to service-connected 
low back disability.  The examiner must 
state whether the veteran has disc 
disease.  The claims folder should be 
made available to and reviewed by the 
examiner.

The examiner should identify all low 
back orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the lumbar spine.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if 
possible, the examiner should state 
whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

Further, the examiner should discuss 
the nature and severity of any right or 
left-sided neuropathy or radiculopathy.  

All findings and conclusions should be 
set forth in a legible report.

3.  Then, readjudicate the issues of 
service connection for costochondritis; 
an increased evaluation for mechanical 
low back pain, currently evaluated as 
20 percent disabling, to include 
restoration of a 40 percent evaluation; 
an initial compensable evaluation for 
cervical strain with degenerative joint 
disease; an initial evaluation in 
excess of 10 percent for right rotator 
cuff tendonitis (dominant); and 
entitlement to a TDIU. 

If any part of the decision is adverse 
to the veteran, he and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


